Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19, 23-24 and 30 canceled 
Claims 33-35 withdrawn
Claims 20, 28 and 33 amended. 
Claims 20-22, 25-29, and 31-32 pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22, 25-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (NPL, Flexible conductive films fabricated by evaporation no partially cured polydimethylsiloxane), and in view of Sarangan (NPL, Nanofabrication Principles to Laboratory Practice, 21 Oct 2016).
Consider Claim 20, Garcia teaches the process of forming stretchable/flexible conductive film (abstract), where the flexible conductive film used as pads/electrodes for an LED (FIG. 3A-3B). Thus forming stretchable electrode. Garcia teaches the process of forming the electrode forming thin-film of PDMS on the surface of a glass/substrate, where the thin-film is partially cured (before complete cross-linking step) for 10 minutes and 80℃ (page 101, section materials and methods), thus, uncured sample was partially cured. Garcia teaches the thermal evaporation of aluminum on top of the partially cured PDMS (page 101, section materials and methods). 
Although, Garcia does not teach the partially curing temperature of less than 70℃ as claimed, however, Garcia teaches that time/temperature is adjustable for allowing good adhesion of the metal layer onto the polymer layer. Therefore, it would be obvious for skilled person in the art to adjust the time and the temperature to include such In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Garcia teaches the forming of wrinkled PDMS surface where the metal/aluminum film is on the wrinkled layer (FIG. 1).
Garcia teaches the process of evaporating aluminum using a resistance (page 101, materials and methods section), without disclosing the type of apparatus/set up structure of the used apparatus.
However, Sarangan is in the prior art of depositing metals (page 53, third paragraph), teaches the process of using thermal evaporation system where the substrate is placed above the metal source facing downward toward the metal source and where metal source is placed on the resistive heating filament facing upward so that the metal evaporation during the thermal evaporation would form a layer on top of the substrate portions which is facing down (FIG. 3.1(a)). Sarangan teaches the use of aluminum as metals (page 55, first paragraph).

    PNG
    media_image1.png
    863
    640
    media_image1.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Garcia with Sarangan to thermally evaporate aluminum material placed on the resistive heating filament to deposit aluminum layer on top of non-fully cured PDMS portion that is facing downward toward the metal source, to provide with an improved deposition uniformity of the film thickness (page 45, first paragraph).
The combined Garcia (with Sarangan) teaches the claimed process of depositing on the non-fully cured sample portions of PDMS that is facing downward toward the metal source during the thermal evaporation process of the metal source, where a base layer of the non-fully cured PDMS in direct contact with the substrate, forming a metallic/aluminum layer on the PDMS side that is facing downward causing, due to gravity, a portion of the non-fully cured PDMS being under the deposited metal film as a wrinkled layer.
The combined Garcia (with Sarangan) does not teach the stretchable electrode having plurality of PDMS pillars extending from base layer to the wrinkled layer.
However, the combined Garcia (with Sarangan) teaches each and every process step and limitation of the applicant’s claims, including the “forming a stretchable electrode having a partially cured PDMS wrinkled layer, cured for less than 30 min and less than 70℃, then the step of applying metal layer via thermal evaporation onto the partially cured PDMS for forming stretchable electrode, then the curing step of the PDMS, wherein depositing the metal comprises placing the non-fully cured sample into a thermal evaporation machine with the non-fully cured sample facing downwards towards a metal source comprising the metal, and the metal source facing upwards so that a portion of the non-fully cured sample is pulled down by the metal under gravity during thermal evaporation of the metal from the metal source to the non-fully cured sample”. Since the “forming of a base layer and plurality PDMS pillars extending from base layer to the wrinkled layer” by the applicant’s claimed process is simply a function of the “forming a stretchable electrode having a partially cured PDMS wrinkled layer, cured for less than 30 min and less than 70℃, then the step of applying metal layer via thermal evaporation onto the partially cured PDMS for forming stretchable electrode, then the curing step of the PDMS, wherein depositing the metal comprises placing the non-fully cured sample into a thermal evaporation machine with the non-fully cured sample facing downwards towards a metal source comprising the metal, and the metal source facing upwards so that a portion of the non-fully cured sample is pulled down by the metal under gravity during thermal evaporation of the metal from the metal source to the non-fully cured sample”, and the combination of the Garcia (with forming of a base layer and plurality PDMS pillars extending from base layer to the wrinkled layer” unless essential process steps and/or limitations are missing from the applicant’s claims. 
Consider Claim 21, the combined Garcia (with Sarangan) teaches the uncured polymer/sample comprises monomer and cross-linking/curing agent (Garcia, page 101, section materials and methods).
Consider Claim 22, the combined Garcia (with Sarangan) teaches the partially cured polymer/sample comprises cross-linking chain due to partial curing step (Garcia, page 101, section materials and methods).
Consider Claims 25-26, the combined Garcia (with Sarangan) teaches the partially curing duration is less than 15 minutes (Garcia, page 101, section materials and methods).
Consider Claims 27-29 and 31, the combined Garcia (with Sarangan) teaches the vacuum evaporation of aluminum metal at a pressure of 5× 10-5 mbar (Garcia, page 101, section materials and methods). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 32, the combined Garcia (with Sarangan) teaches the metal evaporation done for 30 seconds using aluminum foil and the fully curing of the polymer (Garcia, page 101, section materials and methods).

Response to Arguments
Applicant’s arguments, filed 01/13/2022, with respect to the rejection(s) of claim(s) 20-22, 25-29, and 31-32 under 103a have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Garcia with Sarangan.

The applicant argued against Garcia on the ground that Garcia does not disclose (1) the partially curing at a temperature less than 70 Celsius degree, instead curing at 80 Celsius degree as the claimed PDMS sample have lower cross-linking degree than the PDMS sample of Garcia, (2) placing the non-fully cured PDMS sample and the claims set up having the sample facing downward while thermally evaporate the metal having the weight of the metal film under gravity pull the PDMS sample forming the claimed base layer, wrinkled layer, polarity of pillars extending from the base layer to the wrinkled layer.
However, the applicant have not claimed/clarified the distinction between the applicant’s PDMS versus Garcia’s PDMS from the argued point that the degree of cross-linking that leads to a lower viscosity, as both used polymer of the applicant and Garcia is PDMS. Moreover, Garcia discloses that the time/temperature is adjustable in order to allow a good adhesion between the metal layer and the PDMS cured layer, therefore it would be obvious to adjust the curing temperature of 80 Celsius degree to lower than 70 Celsius degree and adjust the curing time of 10 minutes to less than 30 minutes, as Garcia stated, to improved adhesion between the polymer layer and the formed metal layer. Furthermore, although Garcia have not shown the set up in its thermal evaporation process, the new art of Sarangan disclose the claims set up in figure 3.1 (a) where the coated substrate is placed facing downward toward the metal source and where the 

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718